              Case
    AO 106 (Rev. 04/10) 2:18-mj-02960-DUTY                  Document
                        Application for a Search Warrant (USAO           1 Filed
                                                               CDCA Rev. 01/2013)   11/07/18 Page 1 of 73 Page ID #:1


                                         UNITED STATES DISTRICT COURT
                                                                         for the
                                                             Central District
                                                          __________  Districtofof
                                                                                 California
                                                                                   __________

                 In the Matter of the Search of                           )
             (Briefly describe the property to be searched                )
              or identify the person by name and address)                 )           Case No. 2:18-MJ-02960
      11042 Andrews Street, South El Monte, CA 91733                      )
                                                                          )
                                                                          )

                                               APPLICATION FOR A SEARCH WARRANT
            I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
    penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
    property to be searched and give its location):
        See Attachment A-4

    located in the             Central                District of             California              , there is now concealed (identify the
    person or describe the property to be seized):

        See Attachment B

              The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                   ✔ evidence of a crime;
                   u
                   ✔ contraband, fruits of crime, or other items illegally possessed;
                   u
                     ✔ property designed for use, intended for use, or used in committing a crime;
                     u
                     u a person to be arrested or a person who is unlawfully restrained.
              The search is related to a violation of:
                Code Section                                                          Offense Description
    Title 21, United States Code, Section 846                                              See attached Affidavit


              The application is based on these facts:
            See attached Affidavit

              ✔ Continued on the attached sheet.
              u
              u Delayed notice of        days (give exact ending date if more than 30 days:                                   ) is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                     Applicant’s signature

                                                                                             Andrew Truong, DEA Special Agent
                                                                                                     Printed name and title

    Sworn to before me and signed in my presence.

    Date:
                                                                                                       Judge’s signature

    City and state: Los Angeles, California                                                    United States Magistrate Judge
                                                                                                     Printed name and title
AUSAs: Lindsey Dotson (x4443), Joseph Axelrad (x7964)
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 2 of 73 Page ID #:2



                            ATTACHMENT A-4


PREMISES TO BE SEARCHED
     The premises located at 11042 Andrews Street, South El

Monte, CA 91733 (“SUBJECT PREMISES 4”).       SUBJECT PREMISES 4 is a

single-story residence located on the corner of Andrews Street

and Lexham Avenue.    The residence is brown in color with a brown

roof and black metal gate surrounding part of the property.           A

concrete driveway goes from Andrews Street to a detached two-car

garage in the rear.    SUBJECT PREMISES 4 includes any and all

vehicles, storage facilities, outbuildings, and garages within

the curtilage of the premises.
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 3 of 73 Page ID #:3



                              ATTACHMENT B


I.   ITEMS TO BE SEIZED
     1.   The items to be seized are the fruits,

instrumentalities, and evidence of violations of 21 U.S.C. § 846

(Conspiracy to Distribute and Possess with Intent to Distribute

Controlled Substances); 21 U.S.C. §§ 841(a)(1) (Distribution and

Possession with Intent to Distribute Controlled Substances); 18

U.S.C. § 924(c) (Carrying or Using a Firearm in Furtherance of a

Drug Trafficking Crime or Crime of Violence); 18 U.S.C. § 241

(Conspiracy Against Rights); 18 U.S.C. § 242 (Deprivation of

Rights Under Color of Law); 18 U.S.C. § 371 (Conspiracy); 18

U.S.C. § 666 (Federal Program Bribery); 18 U.S.C. § 1346 (Honest

Services Fraud); 18 U.S.C. § 1956 (Money Laundering); and 18

U.S.C. § 1957 (Money Laundering in Property from Specified

Unlawful Activity) (collectively, the “Subject Offenses”):

          a.    Any controlled substance, including but not

limited to marijuana;

          b.    Any items or paraphernalia used for

manufacturing, distributing, packaging, and/or weighing

controlled substances, including, but not limited to: plastic

baggies, scales, and other weighing devices;

          c.    Any items used in the packaging of currency for

consolidation and transportation, including, but not limited to:

money-counting machines, money wrappers, rubber bands, duct tape

or wrapping tape, plastic wrap, and plastic sealing machines;



                                    i

                                              Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 4 of 73 Page ID #:4



          d.    Any records, documents, programs, applications,

or materials showing payment, receipt, concealment, transfer, or

movement of money generated from the sale or distribution of

marijuana or other controlled substances or from bribery

payments, including but not limited to: bank account records,

wire transfer records, bank statements, pay-owe sheets,

receipts, safe deposit box keys and records, money containers,

financial records, and notes, including documents written in

vague or coded language;

          e.    Any drug or money ledgers, drug distribution or

customer lists, drug supplier lists, correspondence, notations,

logs, receipts, journals, books, records, and other documents

noting the price, quantity, and/or times when controlled

substances were obtained, transferred, sold, distributed, and/or

concealed;

          f.    Jackets or other clothing with the word “sheriff”

or other law enforcement identifiers;

          g.    Law enforcement duty belt and related equipment,

including but not limited to: handcuffs, batons, flashlight,

gloves, and radio;

          h.    Records or documents purporting to be, or

relating to, search warrants;

          i.    One black safe that is approximately five feet

tall and two feet deep and has a digital combination keypad,

white lettering above the keypad, one chrome handle with

approximately three spokes, and hinges on the right side of the

safe when facing the front of the safe;


                                   ii
                                              Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 5 of 73 Page ID #:5



          j.    One black safe that is approximately five feet

tall and four feet deep and has one chrome handle with

approximately five spokes;

          k.    Any United States currency over $1,000 or bearer

instruments worth over $1,000 (including cashier’s checks and

traveler’s checks);

          l.    Any records, documents, programs, applications,

or materials reflecting the purchase or lease of real estate,

vehicles, precious metals, jewelry, or other valuable items;

          m.    Any records, documents, programs, applications,

or materials reflecting the names, addresses, telephone numbers,

or communications of members or associates involved in drug

trafficking activities or a bribery scheme, including but not

limited to: personal telephone books, address books, telephone

bills, photographs, videotapes, facsimiles, personal notes,

receipts, and documents;

          n.    Any weapons, including but not limited to:

knives, firearms (including pistols, handguns, shotguns, rifles,

assault weapons, and machine guns), magazines used to hold

ammunition, silencers, and components of firearms (including

components or tools which can be used to modify firearms or

ammunition);

          o.    Any indicia of occupancy, residency, or ownership

of the SUBJECT VEHICLE, PREMISES, and DEVICES and things

described in the warrant, including, but not limited to: forms

of personal identification, records relating to utility bills,

telephone bills, loan payment receipts, rent receipts, trust


                                   iii
                                              Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 6 of 73 Page ID #:6



deeds, lease or rental agreements, addressed envelopes, escrow

documents, keys, letters, mail, canceled mail envelopes, or

clothing;

            p.   Any documents or records referencing the rental

of trucks or other vehicles used to commit the Subject Offenses;

and

            q.   Any digital device used to facilitate the above-

listed violations and forensic copies thereof.

            r.   With respect to any digital device used to

facilitate the above-listed Subject Offenses or containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                 i.    Evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                 ii.   Evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                 iii. Evidence of the attachment of other devices;

                 iv.   Evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;


                                   iv
                                              Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 7 of 73 Page ID #:7



                v.      Evidence of the times the device was used;

                vi.     Passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                vii. Applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                viii.    Records of or information about Internet

Protocol addresses used by the device; and

                ix.     Records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

     2.   As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

     3.   As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony


                                    v
                                              Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 8 of 73 Page ID #:8



PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICES
      4.   In searching digital devices or forensic copies

thereof, law enforcement personnel executing this search warrant

will employ the following procedure:

           a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) to an appropriate law

enforcement laboratory or similar facility to be searched at

that location.   The search team shall complete the search as

soon as is practicable but not to exceed 120 days from the date

of execution of the warrant.      The government will not search the

digital device(s) beyond this 120-day period without first

obtaining an extension of time order from the Court.

           b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                 i.   The search team may subject all of the data

contained in each digital device capable of containing any of


                                   vi
                                              Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 9 of 73 Page ID #:9



the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.    The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

          c.    If the search team, while searching a digital

device, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that device

pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime

was encountered, including how it was immediately apparent

contraband or evidence of a crime.

          d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.



                                   vii
                                              Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 10 of 73 Page ID #:10



           e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

           f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of items to be seized, the government may retain

forensic copies of the digital device but may not access data

falling outside the scope of the items to be seized (after the

time for searching the device has expired) absent further court

order.

           g.    The government may retain a digital device itself

until further order of the Court or one year after the

conclusion of the criminal investigation or case (whichever is

latest), only if the device is determined to be an

instrumentality of an offense under investigation or the

government, within 14 days following the time period authorized

by the Court for completing the search, obtains an order from

the Court authorizing retention of the device (or while an

application for such an order is pending).         Otherwise, the

government must return the device.

           h.    After the completion of the search of the digital

devices, the government shall not access digital data falling




                                   viii
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 11 of 73 Page ID #:11



outside the scope of the items to be seized absent further order

of the Court.

      5.   In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

           a.    Any digital device capable of being used to

commit, further or store evidence of the offense(s) listed

above;

           b.    Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

           c.    Any magnetic, electronic, or optical storage

device capable of storing digital data;

           d.    Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

           e.    Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

           f.    Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and




                                    ix
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 12 of 73 Page ID #:12



           g.    Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.

      6.   During the execution of this search warrant, with

respect to a person who is in possession of a SUBJECT DEVICE or

any adult person who is located at the SUBJECT PREMISES during

the execution of the search and who is reasonably believed by

law enforcement to be a user of a biometric sensor-enabled

device that is located at the SUBJECT PREMISES and falls within

the scope of the warrant, the law enforcement personnel are

authorized to: (1) depress the thumb and/or fingerprints of the

person onto the fingerprint sensor of the device (only when the

device has such a sensor), and direct which specific finger(s)

and/or thumb(s) shall be depressed; and (2) hold the device in

front of the face of the person with his or her eyes open to
activate the facial-, iris-, or retina-recognition feature, in

order to gain access to the contents of any such device.

      7.   The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not
apply to any search of digital devices pursuant to any other

court order.




                                     x
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 13 of 73 Page ID #:13



                            Table of Contents
I.    INTRODUCTION..........................................1

II.   PURPOSE OF AFFIDAVIT..................................2

III. PROPERTY TO BE SEARCHED...............................3

IV.   ITEMS TO BE SEIZED....................................4

V.    SUMMARY OF PROBABLE CAUSE.............................5

VI.   PROBABLE CAUSE........................................6

      A.   Background.......................................6

      B.   Surveillance Video Captures ANTRIM, RODRIGUEZ,
           and Co-conspirators Robbing the Marijuana
           Distribution Warehouse While Armed and
           Purporting to be Deputies........................7

      C.   ANTRIM Was Not Executing a Lawful Search
           Warrant.........................................13

      D.   The SUBJECT VEHICLE, PREMISES, and DEVICES......14

VII. TRAINING AND EXPERIENCE REGARDING THE SUBJECT
     OFFENSES.............................................20

      A.   Training and Experience Regarding Drug
           Trafficking.....................................20

      B.   Training and Experience Regarding Public
           Corruption......................................26

VIII. TRAINING AND EXPERIENCE ON DIGITAL DEVICES ..........29

IX.   CONCLUSION...........................................42
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 14 of 73 Page ID #:14



                                 AFFIDAVIT
      I, ANDREW TRUONG, being duly sworn, declare and state as

follows:

                            I.    INTRODUCTION
      1.   I am a Special Agent (“SA”) with the United States

Drug Enforcement Administration (“DEA”) and have been so

employed since April 2015.       I am currently assigned to the DEA’s

Los Angeles Field Division, High Intensity Drug Trafficking Area

Group 48 (“HIDTA 48”), investigating large-scale drug

trafficking organizations operating in the Southern California

area and elsewhere.

      2.   I received 640 hours of narcotics law enforcement

training at the DEA Basic Agent Training at the DEA Academy,

Quantico, Virginia.     Through the DEA Academy and continuing

education, I have received extensive training on conducting

federal narcotics investigations, investigative techniques,

running undercover operations, interviewing witnesses and

subjects, developing sources, and search and seizure of

evidence, among other things.

      3.   Based on my training, experience, and conversations

with other narcotics investigators, I am familiar with drug

traffickers’ methods of operation including the distribution,

storage, and transportation of drugs, as well as the collection

of drug proceeds and methods of money laundering used to conceal

the nature of the proceeds.      I have received training and

collaborated with other law enforcement officers regarding the

unlawful importation, possession, and distribution of controlled
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 15 of 73 Page ID #:15



substances.    Based on my experience and work with other law

enforcement agents, I am familiar with public corruption

statutes and money laundering statutes involving the proceeds of

specified unlawful activities and conspiracies associated with

criminal narcotics, in violation of Titles 18 and 21 of the

United States Code.     I also speak regularly with narcotics

investigators at the federal, state, and local level, as well as

drug traffickers and informants, regarding the manner in which

drug traffickers store, sell, and transport narcotics.

      4.   Prior to joining DEA, I was an Investigative

Specialist with the Federal Bureau of Investigation (“FBI”) in

Los Angeles, California from September 2012 to April 2015.

During my tenure with the FBI, I conducted surveillance

operations and provided investigative support.

                       II.   PURPOSE OF AFFIDAVIT
      5.   This affidavit is made in support of a criminal

complaint against, and arrest warrants for, ANTRIM MARC ANTRIM

(“ANTRIM”) and ERIC RODRIGUEZ, also known as “Rooster” 1

(“RODRIGUEZ”), for Conspiracy to Distribute Controlled

Substances, in violation of 21 U.S.C. § 846.         This affidavit is

also made in support of search warrants for the SUBJECT VEHICLE,

PREMISES, and DEVICES, as detailed herein and described in

Attachments A-1 through A-8, for the items to be seized as




      1Based on my involvement in this investigation and
conversations with other law enforcement officers familiar with
RODRIGUEZ, I am aware that he is also known as “Rooster.”


                                     2
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 16 of 73 Page ID #:16



described in Attachment B.      Attachments A-1 through A-8 and B

are incorporated herein by reference.

      6.   The facts set forth in this affidavit are based upon

my training and experience, review of recordings, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint, arrest

warrants, and search warrants.       It does not purport to set forth

all of my knowledge of, or investigation into, this matter.

Unless specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                    III.    PROPERTY TO BE SEARCHED
      7.   This affidavit is made in support of a search warrant

for the following SUBJECT VEHICLE, PREMISES, and DEVICES:

           a.    SUBJECT VEHICLE 1.      A white 2016 Dodge RAM truck

with vehicle identification number 3C63RPGL2GG139703 and

California license plate number 89372K2, as described in

Attachment A-1, for the items to be seized described in

Attachment B;

           b.    SUBJECT PREMISES 2.      The premises located at 1062

East Gladstone Street, Glendora, CA 91740 (“SUBJECT PREMISES

2”), as described in Attachment A-2, for the items to be seized

described in Attachment B;

           c.    SUBJECT PREMISES 3.      The premises located at

11754 East Stockton Street, Adelanto, CA 92301 (“SUBJECT




                                     3
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 17 of 73 Page ID #:17



PREMISES 3”), as described in Attachment A-3, for the items to

be seized described in Attachment B;

           d.    SUBJECT PREMISES 4.      The premises located at

11042 Andrews Street, South El Monte, CA 91733 (“SUBJECT

PREMISES 4”), as described in Attachment A-4, for the items to

be seized described in Attachment B;

           e.    SUBJECT PREMISES 5.      An equipment bag locker

bearing number “118” located at the Los Angeles County Sheriff’s

Department (“LASD”) Temple Station, as described in Attachment

A-5, for the items to be seized described in Attachment B;

           f.    SUBJECT PREMISES 6.      A locker bearing number

“130” located in the men’s locker room at the LASD Temple

Station, as described in Attachment A-6, for the items to be

seized described in Attachment B;

           g.    SUBJECT DEVICE 7.       Any digital device, including

but not limited to a cellular telephone, in the possession,

custody, or control of ANTRIM at the time of his arrest, as

described in Attachment A-7, for the items to be seized

described in Attachment B; and

           h.    SUBJECT DEVICE 8.       Any digital device, including

but not limited to a cellular telephone, in the possession,

custody, or control of RODRIGUEZ at the time of his arrest, as

described in Attachment A-8, for the items to be seized

described in Attachment B.

                        IV.   ITEMS TO BE SEIZED
      8.   The items to be seized are the evidence, fruits, and

instrumentalities of violations of the following: 21 U.S.C.


                                     4
                                                Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 18 of 73 Page ID #:18



§ 846 (Conspiracy to Distribute and Possess with Intent to

Distribute Controlled Substances); 21 U.S.C. §§ 841(a)(1)

(Distribution and Possession with Intent to Distribute

Controlled Substances); 18 U.S.C. § 924(c) (Carrying or Using a

Firearm in Furtherance of a Drug Trafficking Crime or Crime of

Violence); 18 U.S.C. § 241 (Conspiracy Against Rights); 18

U.S.C. § 242 (Deprivation of Rights Under Color of Law); 18

U.S.C. § 371 (Conspiracy); 18 U.S.C. § 666 (Federal Program

Bribery); 18 U.S.C. § 1346 (Honest Services Fraud); 18 U.S.C.

§ 1956 (Money Laundering); and 18 U.S.C. § 1957 (Money

Laundering in Property from Specified Unlawful Activity)

(collectively, the “Subject Offenses”), as described in

Attachment B.

                    V.    SUMMARY OF PROBABLE CAUSE
      9.    Early in the morning on or about October 29, 2018,

ANTRIM, an off-duty LASD deputy sheriff, RODRIGUEZ, and others

known and unknown were involved the robbery of an indoor

marijuana distribution warehouse, located on Commercial Street

in Los Angeles, California.      ANTRIM, RODRIGUEZ, and their co-

conspirators stole approximately 600 pounds of marijuana and two

safes containing about $100,000 in cash.

      10.   At the time of the robbery, ANTRIM and at least two of

his co-conspirators were armed and falsely portrayed themselves

to be LASD deputies executing a search warrant or conducting

other official business at the warehouse.         During the robbery,

which lasted approximately two hours, ANTRIM detained three

employees working at the warehouse (two security guards and


                                     5
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 19 of 73 Page ID #:19



another employee) in the backseat of an official LASD Ford

Explorer.     When Los Angeles Police Department (“LAPD”) officers

responded to a call for service at the warehouse, ANTRIM falsely

represented that he was conducting a legitimate search, thereby

prompting the LAPD officers to leave the scene and allowing

ANTRIM, RODRIGUEZ, and his co-conspirators time to complete the

robbery.

                          VI.   PROBABLE CAUSE

      A.     Background
      11.    Based on my conversations with LASD Sergeant

Investigator Vincent Choi (“Sergeant Choi”) and involvement in

this investigation, I am aware that ANTRIM is an LASD deputy

sheriff. 2   At the time of the robbery detailed herein, ANTRIM was

not on duty.     He works as a patrol deputy at Temple Station in

Temple City, California.      He is not currently assigned to a

narcotics unit, is not a detective, and would have no reason to

investigate or execute a search warrant of the marijuana

distribution warehouse, which is located in the City of Los

Angeles outside the areas served by the Temple City Station. 3

      12.    According to Sergeant Choi, there is no record of

RODRIGUEZ being employed as an LASD deputy sheriff.

      2Sergeant Choi is a member of LASD’s Internal Criminal
Investigations Bureau, a section of the LASD charged with
investigating crimes committed by LASD employees.
     3 According to www.temple.lasd.org (last visited November 4,
2018), the LASD Temple City Stations serves the Chantry Flats,
Monrovia-Arcadia-Duarte area, City of Bradbury, City of Duarte,
City of Rosemead, City of South El Monte, Temple City, North San
Gabriel-East Pasadena area, and South San Gabriel. The
marijuana distribution warehouse is in the jurisdiction
patrolled by LAPD.


                                     6
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 20 of 73 Page ID #:20



      B.    Surveillance Video Captures ANTRIM, RODRIGUEZ, and
            Co-conspirators Robbing the Marijuana Distribution
            Warehouse While Armed and Purporting to be Deputies
      13.   Based on my conversations with Sergeant Choi, I am

aware that an attorney at the law firm representing the owner of

the marijuana distribution warehouse contacted Sergeant Choi on

or about November 2, 2018.      According to Sergeant Choi, the

attorney stated the following:

            a.   In the early morning hours of October 29, 2018,

approximately 600 pounds of marijuana (packaged for bulk

distribution) and two safes containing approximately $100,000 in

United States currency were stolen from the warehouse by

individuals purporting to be LASD deputies.

            b.   An employee of the warehouse, who was present

during the robbery, reported that one of the vehicles involved

in the robbery had a California license plate bearing number

1488363.

            c.   According to Sergeant Choi, a black Ford Explorer

bearing California license plate number 1488363 is an LASD-

registered vehicle assigned to the LASD Temple Station.           ANTRIM,

through his work at the LASD Temple Station, would have had

access to this vehicle.

      14.   Sergeant Choi also told me that the aforementioned

attorney gave him security camera footage from the warehouse on

two USB thumb drives.     The footage was captured from

approximately 32 cameras located throughout the warehouse and

purports to show events at the warehouse from approximately 3:00

a.m. to 5:00 a.m. on or about October 29, 2018.


                                     7
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 21 of 73 Page ID #:21



      15.   I reviewed the security camera footage and observed

the following:

            a.   At approximately 3:09 a.m. 4, a black unmarked Ford

Explorer (the “Ford Explorer”) drove by the warehouse. 5          At

approximately 3:11 a.m., the Ford Explorer appeared on the

driveway to the warehouse behind a closed gate.          ANTRIM was the

driver. 6   ANTRIM exited the car, got the attention of an

individual believed to be a male security guard for the

warehouse, and showed the guard a piece of paper inside a

folder. 7   The security guard then opened the gate, and ANTRIM

drove the Ford Explorer into the parking lot of the warehouse.

            b.   After ANTRIM drove the Ford Explorer into the

parking lot, he and two other men exited the car.          ANTRIM

appeared to be wearing a duty belt 8 with a holstered firearm.

(In later footage, it also appears that the two co-conspirators


      4The times are based on the timestamps I observed in the
security footage.
     5 I conducted surveillance at the address provided to be by
Sergeant Choi and observed a commercial-looking warehouse
resembling what I observed in the surveillance video. It
appeared to be a functioning business with multiple employees on
the premises.
     6 Sergeant Choi told me that he has met ANTRIM in person.
Sergeant Choi stated that he reviewed the footage and recognized
the driver as ANTRIM. In addition, I have a reviewed an LASD
personnel photograph of ANTRIM and also recognize ANTRIM as the
driver of the Ford Explorer.
     7 Based on my training and experience and involvement in
this investigation, it is possible that ANTRIM showed the guard
a document purporting to be a search warrant for the warehouse
in order to gain entry to the premises.
     8 A duty belt is a type of belt often worn by law
enforcement officers that usually contains handcuffs, a radio,
and a firearm, among other things.


                                     8
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 22 of 73 Page ID #:22



who arrived with ANTRIM were wearing duty belts, each with

holstered firearms.)     One of the co-conspirators who arrived

with ANTRIM also appeared to be holding a long gun 9, possibly an

assault rifle or shotgun.      ANTRIM was wearing a green vest that

said “sheriff.”    The other two were wearing green jackets with

what appeared to be LASD patches on the sleeve.

           c.     ANTRIM then placed that security guard and

another individual, who also appeared to be a male security

guard, in the backseat of the Ford Explorer.

           d.     At approximately 3:15 a.m., ANTRIM approached the

front door of the warehouse and displayed what appeared to be an

LASD deputy sheriff badge to an unknown female employee sitting

behind the front desk of the reception area.         ANTRIM showed her

a piece of paper in a folder.       She then allowed ANTRIM and the

two co-conspirators to enter the warehouse.         She lifted her

shirt to show her waist, as if to indicate to ANTRIM that she

was unarmed.    ANTRIM then returned to the Ford Explorer and

drove it closer to the front door.        He then placed the unknown

female employee in the backseat of the Ford Explorer with the

two male security guards. 10

           e.     At approximately 3:21 a.m., a white Penske moving

truck (the “Penske Truck”) arrived at the warehouse and parked

      9A long gun is a type of firearm with a longer barrel than
other classes of firearms.
     10 DEA has not yet conducted interviews of these three
witnesses or other employees who work at the warehouse. The
existence of the investigation is not yet known to the public or
targets, and openly conducting interviews at this time may
comprise the integrity of the investigation and lead to the
destruction of evidence or flight of subjects or targets.


                                     9
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 23 of 73 Page ID #:23



by the front door.     The driver of the Penske Truck appeared to

be a third male co-conspirator.       He was in plain clothes and not

wearing an LASD jacket.

           f.    While at the warehouse, ANTRIM and his three co-

conspirators removed multiple boxes, dark-colored garbage bags,

and large clear bags of what appeared to be marijuana from the

warehouse and placed the items into the Penske Truck.

           g.    At approximately 3:43 a.m., several marked LAPD

police cars began arriving at the warehouse. 11        As the LAPD

police cars arrived, ANTRIM walked toward the front gate of the

warehouse’s parking lot.      At the same time, the three co-

conspirators fled the warehouse through a back roll-up door.

Two of them discarded their LASD jackets.         One appeared to throw

his LASD jacket and other items in a bush next to the warehouse.

Another placed his LASD jacket on top of a portable basketball

hoop stand near the back roll-up door before leaving.

           h.    At approximately 3:50 a.m., ANTRIM appeared to

meet with multiple LAPD officers who had arrived on scene.            At

approximately 3:53 a.m., ANTRIM re-entered the warehouse.            He

retrieved the discarded LASD jacket left on the portable

basketball hoop stand, along with a duty belt that too had been

left behind.    He took those items to the warehouse parking lot

and put them in the trunk of the Ford Explorer.



      11
       Sergeant Choi informed me that he reviewed LAPD calls for
service on or about October 29, 2018 and learned that a caller
reported that individuals purporting to be officers were
attempting to execute a search warrant at the warehouse.


                                    10
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 24 of 73 Page ID #:24



            i.   At approximately 3:57 a.m., ANTRIM met with

multiple LAPD officers once again in the front parking lot of

the warehouse.    At approximately 4:00 a.m., ANTRIM appeared to

be on a cellular telephone as the group of LAPD officers stood

near him.    At approximately 4:12 a.m., an LAPD officer appeared

to be talking on the cellular telephone, which he then handed to

ANTRIM at approximately 4:14 a.m.        Shortly thereafter, the LAPD

officers left the warehouse parking lot.         Around that time,

ANTRIM appeared to make at least one phone call. 12

            j.   At approximately 4:16 a.m., ANTRIM continued to

load additional boxes containing clear plastic bags of what

appeared to be marijuana into the back of the Penske Truck.

            k.   At approximately 4:34 a.m., after the LAPD

officers had left, a white Dodge RAM Dually pick-up truck (the

“Dodge RAM Dually”) arrived at the warehouse parking lot.

RODRIGUEZ was the driver. 13     Another man, possibly one of the


      12Sergeant Choi informed me that some of the responding
LAPD officers were interviewed regarding their interaction with
ANTRIM. One of them said that ANTRIM handed him a cellular
telephone that was in the middle of a call. The screen of the
phone displayed a particular individual’s name, who is in fact
another LASD deputy. According to the LAPD officer, the person
on the phone claimed that he was ANTRIM’s sergeant and that
ANTRIM was working in an official capacity. According to
Sergeant Choi, the individual with whom the LAPD officer
purportedly spoke was not ANTRIM’s sergeant. Based on my
training and experience and involvement in this investigation, I
believe that the person on ANTRIM’s phone falsely told the LAPD
officer that he was ANTRIM’s sergeant and that DEFEDANT was at
the warehouse on official business.
     13 I have spoken with other law enforcement investigators
who are familiar with RODRIGUEZ and have seen him in person.
Those investigators have reviewed screen shots of the video
footage from the warehouse robbery and identified the driver of
the Dodge RAM Dually as RODRIGUEZ.


                                    11
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 25 of 73 Page ID #:25



individuals previously at the warehouse with ANTRIM, got out of

the Dodge RAM Dually.     He and RODRIGUEZ then went inside the

warehouse.    Based on my training and experience and involvement

in this investigation, I believe that the Dodge RAM Dually

RODRIGUEZ drove to the warehouse is the same Dodge RAM that is

registered to him (SUBJECT VEHICLE 1). 14

             l.   At approximately 4:35 a.m., an unidentified co-

conspirator, possibly one of the individuals previously at the

warehouse with ANTRIM, approached the rear of the warehouse.            He

appeared to retrieve the LASD jacket and other items that had

been previously discarded into the bushes.         He then left the

warehouse and returned shortly thereafter.

             m.   At approximately 4:50 a.m., ANTRIM, RODRIGUEZ,

and two co-conspirators moved two large safes from the warehouse

to the Penske Truck.

                  i.   One black safe was approximately five feet

tall and two feet deep and had a digital combination keypad,

white lettering above the keypad, one chrome handle with

approximately three spokes, and hinges on the right side of the

safe when facing the front of the safe.



      14
       According to law enforcement database queries, a 2016
Dodge RAM with vehicle identification number 3C63RPGL2GG139703
and California license plate number 89372K2 is registered to
RODRIGUEZ. From the video, I observed that the license plate
for the Dodge RAM Dually contained the numbers “9372” and
therefore was consistent with the license plate for SUBJECT
VEHICLE 1. Based on my experience, I know that a Dodge RAM
Dually is a type of Dodge RAM. A Dually has four wheels in the
back of the truck, as opposed to a standard vehicle with two
wheels in the back.


                                    12
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 26 of 73 Page ID #:26



                   ii.   The other black safe was approximately five

feet tall and four feet deep and had one chrome handle with

approximately five spokes.

            n.     At approximately 4:56 a.m., RODRIGUEZ and two co-

conspirators left the warehouse in the Penske Truck and Dodge

RAM Dually.      ANTRIM then released the three warehouse employees

from the back of the Ford Explorer and left.

      C.    ANTRIM Was Not Executing a Lawful Search Warrant
      16.   Based on my training and experience, review of the

security camera footage described above, and conversations with

other law enforcement officers, I do not believe that ANTRIM was

acting in his official capacity to conduct a lawful search of

the warehouse for the following reasons, among others:

            a.     As noted, ANTRIM was not on duty.      He works as a

patrol deputy at Temple Station in Temple City, California.            He

is not currently assigned to a narcotics unit, is not a

detective, and would have no reason to investigate or execute a

search warrant of the warehouse, which is located in the City of

Los Angeles outside the areas served by the Temple City Station.

            b.     Sergeant Choi indicated to me that he has no

evidence from his review of LASD records and conversations with

others at LASD that there was any legitimate search warrant

executed at the warehouse on or about October 29, 2018.           Based

on my training and experience, the execution of a legitimate

search warrant often requires extensive coordination with other

on-duty law enforcement partners and would be known to others at

LASD in order to dispatch appropriate resources and personnel to


                                    13
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 27 of 73 Page ID #:27



assist with the search and seizure, and to ensure officer

safety.     In addition, prior to executing a search, an

operational plan with details regarding the anticipated search

and seizure is usually submitted to a supervisor for review and

approval.     Sergeant Choi is unaware of ANTRIM submitting any

operational plan.

             c.   Finally, and most telling, when LAPD officers

responded to the warehouse, ANTRIM’s three co-conspirators fled.

Two of them discarded their LASD jackets.         They only returned to

the warehouse after LAPD officers had left.         Based on my

training and experience, law enforcement officers conducting a

search are not trained to leave the premises of a lawful search

in this manner and do not shed their clothing or other

paraphernalia identifying as them as law enforcement.           In fact,

legitimate law enforcement officers often wear clothing

indicating that they are law enforcement for their own safety.

Visual identifiers indicating who is law enforcement are

important during a search so that an officer, particularly one

carrying a firearm, is not advertently mistaken for a criminal.

The fact that ANTRIM’s co-conspirators fled and shed their LASD

jackets shows consciousness of guilt that they knew they were

not legitimate law enforcement conducting a legal search and

seizure.

      D.     The SUBJECT VEHICLE, PREMISES, and DEVICES
      17.    SUBJECT VEHICLE 1.    SUBJECT VEHICLE 1 is a white 2016

Dodge RAM truck with vehicle identification number

3C63RPGL2GG139703 and California license plate number 89372K2,


                                    14
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 28 of 73 Page ID #:28



as described in Attachment A-1.       For the following reasons,

among others, I believe that SUBJECT VEHICLE 1 is RODRIGUEZ’s

truck and is the same Dodge RAM Dually that RODRIGUEZ drove to

the warehouse during the robbery:

            a.   From my review of the surveillance camera footage

of the warehouse robbery, I observed RODRIGUEZ drive a white

Dodge RAM Dually matching the description of SUBJECT VEHICLE 1

into the warehouse parking lot during the robbery.          Although I

could not ascertain the entire license plate of the Dodge RAM

Dually, I saw that it had the numbers “9372” in the middle of

the license plate.     The license plate of the Dodge RAM Dually

was therefore consistent with the license plate number for

SUBJECT VEHICLE 1.     According to law enforcement queries,

SUBJECT VEHICLE 1 has California license plate number 89372K2

and is registered to RODRIGUEZ. 15

            b.   A law enforcement agent conducting an open source

search of Facebook told me that she observed a photograph of

RODRIGUEZ standing in front of a white truck matching the

description of SUBJECT VEHICLE 1.

      18.   SUBJECT PREMISES 2.     SUBJECT PREMISES 2 is the

premises located at 1062 East Gladstone Street, Glendora, CA

91740 (“SUBJECT PREMISES 2”), as described in Attachment A-2.

Based on my conversations with other law enforcement agents, I

      15
       In addition to RODRIGUEZ, SUBJECT VEHICLE 1 is jointly
registered to another individual at an address in Compton,
California. Based on my involvement in this investigation and
conversations with other investigators, I believe that the
address in Compton may be the home of a relative or associate of
RODRIGUEZ.


                                    15
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 29 of 73 Page ID #:29



know that there was a tracking device on the Penske Truck that

recorded the location of the truck during and following the

robbery.      This data was maintained by the rental company in the

regular course of business and not activated at the request of

the government.     A review of that data shows that the Penske

Truck went to SUBJECT PREMISES 2 on or about October 29, 2018

after the robbery.     On or about November 5, 2018, agents

surveilling ANTRIM observed individuals loading one large object

covered by a tarp into the back of a truck at SUBJECT PREMISES

2.   The object looked similar in size and shape to one of the

safes stolen during the warehouse robbery.         Agents observed

ANTRIM, as well as SUBJECT VEHICLE 1 (RODRIGUEZ’s Dodge RAM

truck), at or near SUBJECT PREMISES 2 around the time this

object was being moved.      Agents also observed ANTRIM removing

boxes from SUBJECT PREMISES 2 and loading them into another

vehicle. 16

      19.     SUBJECT PREMISES 3.   SUBJECT PREMISES 3 is the

premises located at 11754 East Stockton Street, Adelanto, CA

92301, as described in Attachment A-3.        I believe that RODRIGUEZ

resides at SUBJECT PREMISES 3 for the following reasons, among

others:

              a.   According to law enforcement queries, RODRIGUEZ

is the property owner of SUBJECT PREMISES 3.         He also has at

least one vehicle registered to him at SUBJECT PREMISES 3.

      16
       Although some evidence may have been removed from this
location, based on my training and experience, I believe that
evidence of the Subject Offenses is still likely to be found at
this location.


                                    16
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 30 of 73 Page ID #:30



Based on my training and experience, individuals often register

vehicles to their home address or an address they frequent.

            b.     Recent surveillance has shown RODRIGUEZ and

SUBJECT VEHICLE 1 (which belongs to RODRIGUEZ) at SUBJECT

PREMISES 3.      A DEA task force officer informed me that he saw

SUBJECT VEHICLE 1 parked on the driveway of SUBJECT PREMISES 3

at approximately 9:00 a.m. on or about November 5, 2018.           He

also saw RODRIGUEZ on the street immediately west of the

driveway for SUBJECT PREMISES 3 the same day at approximately

9:10 a.m.    At approximately 11:45 p.m. on or about November 5,

2018, a law enforcement officer observed SUBJECT VEHICLE 1

parked on the driveway of SUBJECT PREMISES 3.         A law enforcement

officer also observed RODRIGUEZ seated at a table inside the

garage of SUBJECT PREMISES 3 (the garage door was open) the

following day, on or about November 6, 2018 at approximately

1:00 p.m.

            c.     GPS data for a phone believed to be used by

RODRIGUEZ also suggests that RODRIGUEZ resides at SUBJECT

PREMISES 3.      On or about November 6, 2018 at approximately 12:40

a.m., DEA began receiving the data pursuant to a warrant. 17

According to law enforcement agents who have reviewed the data

and are familiar with this case, GPS data indicated that the

phone believed to be used by RODRIGUEZ was at or near SUBJECT

      17
       On November 5, 2018, the Honorable Alka Sagar, United
States Magistrate Judge, signed a warrant in case no. 18-MJ-2956
authorizing (1) the disclosure of historical cell-site
information and prospective cell site and GPS information and
(2) use of a cell-site simulator for two phones, including one
believed to be used by RODRIGUEZ.


                                    17
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 31 of 73 Page ID #:31



PREMISES 3 during the early morning hours of November 6, 2018.

The data is consistent with RODRIGUEZ spending the night at

SUBJECT PREMISES 3.

      20.   SUBJECT PREMISES 4.     SUBJECT PREMISES 4 is the

premises located at 11042 Andrews Street, South El Monte, CA

91733, as described in Attachment A-4.        Based on physical

surveillance and an analysis of GPS and cell-site data from

ANTRIM’s phone, I believe that ANTRIM is currently residing at

SUBJECT PREMISES 4 for the following reasons, among others 18:

            a.   GPS data obtained pursuant to a warrant on

ANTRIM’s phone suggests that ANTRIM spent the night at SUBJECT

PREMISES 4 on November 5, 2018. 19       The GPS data, which I have

reviewed, indicates that ANTRIM’s phone was at or near SUBJECT

PREMISES 4 throughout the night on November 5, 2018 and into the

morning on November 6, 2018.       Moreover, from conversations with

other law enforcement personnel, I am aware that surveilling

officers observed ANTRIM leave SUBJECT PREMISES 4 through a side

gate by the garage in the morning on November 6, 2018.           The

combination of the GPS data from ANTRIM’s phone and agent

surveillance leads me to believe that ANTRIM spent the night on

November 5, 2018 at SUBJECT PREMISES 4.


      18Although a review of public records does not list ANTRIM
as the owner of SUBJECT PREMISES 4, I am aware from my
experience that individuals may rent, as opposed to own, their
homes or may cohabitate with the owner of the property.
     19 On November 5, 2018, the Honorable Maria Audero, United
States Magistrate Judge, signed a warrant in case no. 18-MJ-2946
authorizing (1) the disclosure of historical cell-site
information and prospective cell site and GPS information and
(2) use of a cell-site simulator for ANTRIM’s phone.


                                    18
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 32 of 73 Page ID #:32



            b.    Furthermore, the historical cell-site data

obtained pursuant to the warrant on ANTRIM’s phone suggests that

ANTRIM has been living at SUBJECT PREMISES 4 for at least a

month.     (Prior to that, cell-site data and other records suggest

that he was living elsewhere.)       An FBI special agent and trained

member of the FBI’s Cellular Analysis Survey Team (“CAST”)

conducted a preliminary analysis of the historical cell-site

data for ANTRIM’s phone.      According to the agent, for the month

of October and continuing through the present, ANTRIM’s phone

has connected to the cellular tower within approximately 400

meters of SUBJECT PREMISES 4 more often than to any other tower.

Moreover, based upon the agent’s review of “beginning and ending

usage,” 20 it appears that ANTRIM is accessing the phone in the

vicinity of SUBJECT PREMISES 4 when he goes to sleep and then

again when he wakes up.      In light of this information, combined

with the law enforcement surveillance showing ANTRIM at SUBJECT

PREMISES 4 and my training and experience, I believe that ANTRIM

is currently residing at SUBJECT PREMISES 4.

      21.    SUBJECT PREMISES 5.    SUBJECT PREMISES 5 is an

equipment bag locker bearing number “118” located at the LASD

Temple Station, as described in Attachment A-5.          According to

Sergeant Choi, SUBJECT PREMISES 5 is an equipment bag locker

assigned to ANTRIM.     Sergeant Choi told me that deputies usually



      20
       When someone goes to sleep, they often will not send text
messages or make phone calls for an extended period of time.
This extended period of inactivity for text messages and phone
calls can be indicative of when an individual is sleeping.


                                    19
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 33 of 73 Page ID #:33



keep paperwork and equipment, such as a helmet or baton, in

these lockers.

      22.    SUBJECT PREMISES 6.    SUBJECT PREMISES 6 is a locker

bearing number “130” located in the men’s locker room at the

LASD Temple Station, as described in Attachment A-6.           According

to Sergeant Choi, SUBJECT PREMISES 6 is a locker assigned to

ANTRIM.     Sergeant Choi told me that deputies usually keep

articles of clothing, vests, handcuffs, duty belts, and other

similar items in these lockers.

      23.    SUBJECT DEVICE 7.   SUBJECT DEVICE 7 is any digital

device, including but not limited to a cellular telephone, in

the possession, custody, or control of ANTRIM at the time of his

arrest, as described in Attachment A-7.

      24.    SUBJECT DEVICE 8.   SUBJECT DEVICE 8 is any digital

device, including but not limited to a cellular telephone, in

the possession, custody, or control of RODRIGUEZ at the time of

his arrest, as described in Attachment A-8.

  VII.      TRAINING AND EXPERIENCE REGARDING THE SUBJECT OFFENSES

      A.     Training and Experience Regarding Drug Trafficking
      25.    Based on my training and experience and conversations

with agents and other law enforcement officers trained and

experienced in narcotics investigations, I am familiar with the

methods and modes of operation typically used by individuals

trafficking in controlled substances.        Based on conversations

with other law enforcement officers and my knowledge of this

investigation and others, I am aware of the following:




                                    20
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 34 of 73 Page ID #:34



           a.    Individuals involved in the illegal distribution

of controlled substances, or who possess controlled substances

with the intent to distribute to controlled substances, will

frequently keep records, documents, United States currency

derived from their criminal conduct, and other evidence

pertinent to their drug trafficking activities at their

residence and areas associated with their residence.           They often

conceal evidence of their drug trafficking in their residences,

as well as garages, carports, storage facilities, lockers,

outbuildings, and other surrounding areas to which they have

ready access.    Further, I know from my conversations with

Assistant United States Attorney Lindsey Greer Dotson (“AUSA

Dotson”) that the case law in the Ninth Circuit establishes a

general presumption that individuals involved in drug

trafficking maintain evidence of their criminal activities in

their residences. 21

           b.    Drug traffickers, including individuals who

assist drug traffickers, will often conceal controlled

substances, proceeds of their illegal activity, and weapons in


      21AUSA Dotson provided me the following case citations:
“In the case of drug dealers, evidence is likely to be found
where the dealers live.” United States v. Angulo-Lopez, 791
F.2d 1394, 1399 (9th Cir. 1986) (citations omitted).
“[E]vidence discovered by [] officers linking the ANTRIMs to a
drug scheme provide[s] ‘more than a sufficient showing for
obtaining the warrant to search [their]...residence.’” United
States v. Fannin, 817 F.2d 1379, 1382 (9th Cir. 1987) (quotation
and citation omitted). An unpublished decision refers to this
common-sense principle as the “residency presumption.” United
States. v. Crowell, 1993 WL 493743, *2 (9th Cir. 1993)
(unpublished).


                                    21
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 35 of 73 Page ID #:35



hidden compartments or manufactured spaces, including within the

walls of their residences and garages, within furniture

contained in their residences, and in compartments in their

vehicles.

            c.   The distribution of drugs is generally a

continuing criminal activity taking place indefinitely unless

interrupted by law enforcement action.        Drug traffickers

typically will obtain and distribute controlled substances on a

regular basis, much as any distributor of a legitimate commodity

would purchase stock for sale.       Such traffickers will have an

“inventory” which will fluctuate in size depending on the demand

for the product.

            d.   Drug traffickers begin distributing small

quantities of controlled substances.        As they develop their

customer base and their supply contacts, they are able to deal

in larger quantities.     Those who are trafficking in distribution

quantities of controlled substances, i.e. quantities

significantly beyond those which are used for personal or

recreational use (as is the case here), are not new to the

business; rather, they have usually established their supply

contacts and customers over months or years and are likely to

have records of their past business, contacts, and customers in

their residence.

            e.   Drug traffickers, including individuals who

assist drug traffickers, often have in their possession,

including at their residence, firearms -- including handguns,

pistols, revolvers, rifles, shotguns, machine guns, and/or other


                                    22
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 36 of 73 Page ID #:36



weapons, as well as ammunition and ammunition components -- that

are used to protect and secure the drug traffickers’ property.

In addition, as was the case here, firearms are often used to

facilitate the theft of controlled substances and cash.           Some of

the firearms and other protective gear used by the robbers in

this case may be issued by a law enforcement agency and thus may

be stored in official lockers or containers.

           f.    Drug traffickers, including individuals who

assist drug traffickers, often have in their possession large

amounts of cash from their criminal endeavors.          Drug traffickers

generally sell controlled substances for cash.          Because drug

traffickers generally sell controlled substances for cash, they

typically have significant amounts of cash on hand, as proceeds

of sales and to purchase their own supplies.         In addition, drug

traffickers and those who assist drug traffickers often have

other assets generated by their criminal conduct or purchased

with cash earned, such as precious metals and stones, jewelry,

real estate, vehicles, and other valuables.         They often keep

these items, and records reflecting their purchase or sale, such

as automobile titles or deeds to property, as well as evidence

of financial transactions relating to obtaining, transferring,

secreting, or spending large sums of money acquired from

engaging in drug trafficking activities, in their residences,

offices, garages, storage buildings, lockers, automobiles, and

safe deposit boxes.

           g.    Drug traffickers, including individuals who

assist drug traffickers, often attempt to conceal the proceeds


                                    23
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 37 of 73 Page ID #:37



of their criminal activity through money laundering transactions

to make it appear as though the proceeds were derived from a

legitimate source.

           h.     Drug traffickers, including individuals who

assist drug traffickers, often communicate with co-conspirators

using coded or vague language to thwart the detection of law

enforcement.    Therefore, documents, notes, communications, or

other records evidencing criminal conduct may be in coded or

vague language.

           i.     Drug traffickers, including individuals who

assist drug traffickers, often use one or more telephones,

pagers, or other digital devices to negotiate times, places,

schemes, and manners for importing, possessing, concealing,

manufacturing, and distributing controlled substances, and for

arranging transport and security of the same as well as for the

disposition of proceeds from the sale of controlled substances.

For instance, in this case, I know that ANTRIM used a cellular

phone to contact an individual who purported to be ANTRIM’s

sergeant and who falsely told an LAPD officer that ANTRIM was at

the warehouse on official business.        In addition, it is possible

that ANTRIM used his cellular phone to inform his co-

conspirators who had fled the warehouse that the LAPD officers

had left and that it was safe to return.

           j.     Furthermore, I know that professional drug

trafficking operations depend upon maintaining both long-

distance and local contacts with both suppliers and those down

the organizational chain to the local traffickers.          They often


                                    24
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 38 of 73 Page ID #:38



use fraudulent information to subscribe to communication

facilities, especially cellular telephones, maintain separate

customer and supplier telephones, and frequently change

communications facilities to thwart law enforcement efforts to

intercept their communications.       They frequently use pre-paid

telephones and/or false or misleading subscriber information as

a way of distancing themselves from criminal liability.

           k.    Data contained on digital devices used by drug

traffickers and their co-conspirators often includes, among

other things, records of telephone calls, text messages, and e-

mail communications between the trafficker and the co-

conspirators; Global Positioning System (“GPS”) information and

other location information that can help identify stash

locations, meeting places, and trafficking routes; and

identifying information about the trafficker and co-

conspirators, such as contact lists, calendar appointments, and

photographs or videos.

           l.    Drug traffickers, including individuals who

assist drug traffickers, often maintain in their residences

documents relating to their communication devices, in the form

of receipts, bills, telephone and address books, and other books

and papers that reflect, among other things, the names,

addresses, and/or telephone numbers of their customers, co-

conspirators, and associates in the drug trafficking

organization.

           m.    Drug traffickers commonly provide controlled

substances to trusted distributors in their organization on


                                    25
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 39 of 73 Page ID #:39



credit and commonly obtain controlled substances from their

suppliers on credit.     Therefore, I am aware that drug

traffickers maintain books, records, customer lists, receipts,

notes, ledgers, and other papers relating to the transportation,

receipt, ordering, sales, and distribution of narcotics,

narcotics proceeds, and equipment, and that such documents may

be in code to attempt to thwart law enforcement detection.

            n.   Drug traffickers, including individuals who

assist drug traffickers, keep records of their illegal

activities for a period of time extending beyond the time during

which they actually possesses particular controlled substances,

in order to maintain contact with criminal associates for future

transactions, and to have records of prior transactions for

which they might still be owed payment or might owe someone else

money.

            o.   Drug traffickers, including individuals who

assist drug traffickers, generally continue their criminal

activity for extensive periods of time, ordinarily indefinitely.

Indeed, individuals who have established an income based on drug

sales or distribution tend to continue the activity for

prolonged periods of time because that is how they make or

supplement their living and maintain the lifestyle to which they

have become accustomed.

      B.    Training and Experience Regarding Public Corruption
      26.   ANTRIM is a deputy sheriff -- and therefore a public

official -- who has used his status as a law enforcement officer

to undermine and thwart the detection of legitimate law


                                    26
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 40 of 73 Page ID #:40



enforcement.    Based on my training and experience investigating

narcotics crimes, knowledge of this investigation and others,

and my conversations with law enforcement officers trained to

investigate public corruption crimes, I am familiar with the

methods and modes of operation utilized by corrupt law

enforcement officers engaged in drug trafficking and other

crimes.   In particular, based on my training and experience,

knowledge of this investigation and others, and conversations

with other law enforcement officers, I am aware of the

following:

           a.    Because many public officials do not gain

tremendous wealth from their government paycheck alone, it is

important for those involved in criminal activities to conceal

unexplained wealth and unexplained cash, often including from

their family and friends.      It is common practice for individuals

engaged in public corruption and fraud crimes to store and hide

United States currency and financial instruments fraudulently or

inappropriately obtained in their residences, home offices,

garages, and safe deposit boxes.         They often possess safes,

locked containers, and/or hidden containers at their residence

in order to store and conceal proceeds of the crime.           In

addition, they often have safe deposit boxes and off-site

storage facilities to store and hide proceeds of their crimes

and possess the keys and other related documents to those boxes

and storage facilities at their residence.

           b.    It is also common practice for individuals

engaged in public corruption and fraud crimes to store other


                                    27
                                                Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 41 of 73 Page ID #:41



evidence of their criminal conduct -- such as records of past

bribe payments or contact information for individuals involved

in the corrupt scheme -- at their residences.

           c.    Individuals involved in public corruption or

fraud crimes often attempt to conceal the proceeds of their

criminal activity through money laundering transactions to make

it appear as though the proceeds were derived from a legitimate

source.

           d.    Individuals engaged in public corruption and

fraud crimes often have other assets generated by their criminal

conduct, or purchased with cash earned in order to conceal large

cash proceeds, such as precious metals and stones, jewelry, real

estate, vehicles, and other valuables.        These individuals often

keep these items, and records reflecting their purchase or sale,

such as automobile titles or deeds to property, as well as

evidence of financial transactions relating to obtaining,

transferring, secreting, or spending large sums of money

acquired from engaging in their criminal activities, in their

residences, home offices, garages, lockers, automobiles, and

safe deposit boxes.     They do this in order to keep track of the

value of the items and the cash they have received from their

illicit activities.

           e.    Individuals engaged in public corruption and

fraud crimes often use one or more telephones, pagers, or other

digital devices to discuss the corrupt scheme and payments.

Data contained on digital devices used by individuals engaged in

public corruption and fraud crimes often include, among other


                                    28
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 42 of 73 Page ID #:42



things, records of telephone calls, text messages, and e-mail

communications between the target and other co-conspirators;

Global Positioning System (“GPS”) information and other location

information that can help identify meeting places; and

identifying information about the target and other co-

conspirators paying bribes, such as contact lists, calendar

appointments, and photographs or videos.

            f.   Individuals engaged in public corruption and

fraud crimes often maintain in their residences documents

relating to their communication devices, in the form of

receipts, bills, telephone and address books, and other books

and papers that reflect, among other things, the names,

addresses, and/or telephone numbers of their co-conspirators in

the corrupt scheme.

         VIII.   TRAINING AND EXPERIENCE ON DIGITAL DEVICES
      27.   As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy


                                    29
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 43 of 73 Page ID #:43



disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.     Based on my knowledge, training, and

experience, as well as information related to me by agents and

others involved in the forensic examination of digital devices,

I know that data in digital form can be stored on a variety of

digital devices and that during the search of a premises it is

not always possible to search digital devices for digital data

for a number of reasons, including the following:

           a.    Searching digital devices can be a highly

technical process that requires specific expertise and

specialized equipment.      There are so many types of digital

devices and software programs in use today that it is impossible

to bring to the search site all of the necessary technical

manuals and specialized equipment necessary to conduct a

thorough search.     In addition, it may be necessary to consult

with specially trained personnel who have specific expertise in

the types of digital devices, operating systems, or software

applications that are being searched.

           b.    Digital data is particularly vulnerable to

inadvertent or intentional modification or destruction.

Searching digital devices can require the use of precise,

scientific procedures that are designed to maintain the

integrity of digital data and to recover “hidden,” erased,

compressed, encrypted, or password-protected data.          As a result,

a controlled environment, such as a law enforcement laboratory




                                    30
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 44 of 73 Page ID #:44



or similar facility, is essential to conducting a complete and

accurate analysis of data stored on digital devices.

           c.    The volume of data stored on many digital devices

will typically be so large that it will be highly impractical to

search for data during the physical search of the premises.            A

single megabyte of storage space is the equivalent of 500

double-spaced pages of text.       A single gigabyte of storage

space, or 1,000 megabytes, is the equivalent of 500,000 double-

spaced pages of text.     Storage devices capable of storing 500 or

more gigabytes are now commonplace.        Consequently, just one

device might contain the equivalent of 250 million pages of

data, which, if printed out, would completely fill three 35’ x

35’ x 10’ rooms to the ceiling.       Further, a 500 gigabyte drive

could contain as many as approximately 450 full run movies or

450,000 songs.

           d.    Electronic files or remnants of such files can be

recovered months or even years after they have been downloaded

onto a hard drive, deleted, or viewed via the Internet.

Electronic files saved to a hard drive can be stored for years

with little or no cost.      Even when such files have been deleted,

they can be recovered months or years later using readily-

available forensics tools.      Normally, when a person deletes a

file on a computer, the data contained in the file does not

actually disappear; rather, that data remains on the hard drive

until it is overwritten by new data.        Therefore, deleted files,

or remnants of deleted files, may reside in free space or slack

space, i.e., space on a hard drive that is not allocated to an


                                    31
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 45 of 73 Page ID #:45



active file or that is unused after a file has been allocated to

a set block of storage space, for long periods of time before

they are overwritten.     In addition, a computer’s operating

system may also keep a record of deleted data in a swap or

recovery file.    Similarly, files that have been viewed on the

Internet are often automatically downloaded into a temporary

directory or cache.     The browser typically maintains a fixed

amount of hard drive space devoted to these files, and the files

are only overwritten as they are replaced with more recently

downloaded or viewed content.       Thus, the ability to retrieve

residue of an electronic file from a hard drive depends less on

when the file was downloaded or viewed than on a particular

user’s operating system, storage capacity, and computer habits.

Recovery of residue of electronic files from a hard drive

requires specialized tools and a controlled laboratory

environment.    Recovery also can require substantial time.

           e.    Although some of the records called for by this

warrant might be found in the form of user-generated documents

(such as word processing, picture, and movie files), digital

devices can contain other forms of electronic evidence as well.

In particular, records of how a digital device has been used,

what it has been used for, who has used it, and who has been

responsible for creating or maintaining records, documents,

programs, applications and materials contained on the digital

devices are, as described further in the attachments, called for

by this warrant.     Those records will not always be found in

digital data that is neatly segregable from the hard drive image


                                    32
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 46 of 73 Page ID #:46



as a whole.     Digital data on the hard drive not currently

associated with any file can provide evidence of a file that was

once on the hard drive but has since been deleted or edited, or

of a deleted portion of a file (such as a paragraph that has

been deleted from a word processing file).         Virtual memory

paging systems can leave digital data on the hard drive that

show what tasks and processes on the computer were recently

used.   Web browsers, e-mail programs, and chat programs often

store configuration data on the hard drive that can reveal

information such as online nicknames and passwords.          Operating

systems can record additional data, such as the attachment of

peripherals, the attachment of USB flash storage devices, and

the times the computer was in use.        Computer file systems can

record data about the dates files were created and the sequence

in which they were created.      This data can be evidence of a

crime, indicate the identity of the user of the digital device,

or point toward the existence of evidence in other locations.

Recovery of this data requires specialized tools and a

controlled laboratory environment, and also can require

substantial time.

           f.     Further, evidence of how a digital device has

been used, what it has been used for, and who has used it, may

be the absence of particular data on a digital device.           For

example, to rebut a claim that the owner of a digital device was

not responsible for a particular use because the device was

being controlled remotely by malicious software, it may be

necessary to show that malicious software that allows someone


                                    33
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 47 of 73 Page ID #:47



else to control the digital device remotely is not present on

the digital device.     Evidence of the absence of particular data

on a digital device is not segregable from the digital device.

Analysis of the digital device as a whole to demonstrate the

absence of particular data requires specialized tools and a

controlled laboratory environment, and can require substantial

time.

           g.    Digital device users can attempt to conceal data

within digital devices through a number of methods, including

the use of innocuous or misleading filenames and extensions.

For example, files with the extension “.jpg” often are image

files; however, a user can easily change the extension to “.txt”

to conceal the image and make it appear that the file contains

text.   Digital device users can also attempt to conceal data by

using encryption, which means that a password or device, such as

a “dongle” or “keycard,” is necessary to decrypt the data into

readable form.    In addition, digital device users can conceal

data within another seemingly unrelated and innocuous file in a

process called “steganography.”       For example, by using

steganography a digital device user can conceal text in an image

file that cannot be viewed when the image file is opened.

Digital devices may also contain “booby traps” that destroy or

alter data if certain procedures are not scrupulously followed.

A substantial amount of time is necessary to extract and sort

through data that is concealed, encrypted, or subject to booby

traps, to determine whether it is evidence, contraband or

instrumentalities of a crime.


                                    34
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 48 of 73 Page ID #:48



      28.   As discussed herein, based on my training and

experience, I believe that digital devices will be found during

the search.      For instance, based on my review of the

surveillance video, I observed ANTRIM using a cellular phone

during the robbery in an effort, it appeared, to communicate

with co-conspirators.      The cellular phone I observed ANTRIM

using appeared to be a smartphone, which is a multi-purpose

mobile computing device.      Based on my experience, smartphones

are a more advanced type of cellular phone that usually have a

biometric unlock feature.

            a.     I know from my training and experience and my

review of publicly available materials that several hardware and

software manufacturers offer their users the ability to unlock

their devices through biometric features in lieu of a numeric or

alphanumeric passcode or password.         These biometric features

include fingerprint-recognition, face-recognition, iris-

recognition, and retina-recognition.         Some devices offer a

combination of these biometric features and enable the users of

such devices to select which features they would like to

utilize.

            b.     If a device is equipped with a fingerprint

scanner, a user may enable the ability to unlock the device

through his or her fingerprints.         For example, Apple Inc.

(“Apple”) offers a feature on some of its phones and laptops

called “Touch ID,” which allows a user to register up to five


                                    35
                                                Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 49 of 73 Page ID #:49



fingerprints that can unlock a device.        Once a fingerprint is

registered, a user can unlock the device by pressing the

relevant finger to the device’s Touch ID sensor, which on a cell

phone is found in the round button (often referred to as the

“home” button) located at the bottom center of the front of the

phone, and on a laptop is located on the right side of the

“Touch Bar” located directly above the keyboard.          Fingerprint-

recognition features are increasingly common on modern digital

devices.   For example, for Apple products, all iPhone 5S to

iPhone 8 models, as well as iPads (5th generation or later),

iPad Pro, iPad Air 2, and iPad mini 3 or later, and MacBook Pro

laptops with the Touch Bar are all equipped with Touch ID.

Motorola, HTC, LG, and Samsung, among other companies, also

produce phones with fingerprint sensors to enable biometric

unlock by fingerprint.      The fingerprint sensors for these

companies have different names but operate similarly to Touch

ID.

           c.    If a device is equipped with a facial-recognition

feature, a user may enable the ability to unlock the device

through his or her face.      To activate the facial-recognition

feature, a user must hold the device in front of his or her

face.   The device’s camera analyzes and records data based on

the user’s facial characteristics.        The device is then

automatically unlocked if the camera detects a face with

                                    36
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 50 of 73 Page ID #:50



characteristics that match those of the registered face.           No

physical contact by the user with the digital device is

necessary for the unlock, but eye contact with the camera is

often essential to the proper functioning of these facial-

recognition features; thus, a user must have his or her eyes

open during the biometric scan (unless the user previously

disabled this requirement).      Several companies produce digital

devices equipped with a facial-recognition-unlock feature, and

all work in a similar manner with different degrees of

sophistication, e.g., Samsung’s Galaxy S8 (released Spring

2017) and Note8 (released Fall 2017), Apple’s iPhone X (released

Fall 2017).     Apple calls its facial-recognition unlock feature

“Face ID.”    The scan and unlock process for Face ID is almost

instantaneous, occurring in approximately one second.

           d.     While not as prolific on digital devices as

fingerprint- and facial-recognition features, both iris- and

retina-scanning features exist for securing devices/data.           The

human iris, like a fingerprint, contains complex patterns that

are unique and stable.      Iris-recognition technology uses

mathematical pattern-recognition techniques to map the iris

using infrared light.     Similarly, retina scanning casts infrared

light into a person’s eye to map the unique variations of a

person’s retinal blood vessels.       A user can register one or both

eyes to be used to unlock a device with these features.           To

                                    37
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 51 of 73 Page ID #:51



activate the feature, the user holds the device in front of his

or her face while the device directs an infrared light toward

the user’s face and activates an infrared-sensitive camera to

record data from the person’s eyes.        The device is then unlocked

if the camera detects the registered eye.         Both the Samsung

Galaxy S8 and Note 8 (discussed above) have iris-recognition

features.    In addition, Microsoft has a product called “Windows

Hello” that provides users with a suite of biometric features

including fingerprint-, facial-, and iris-unlock features.

Windows Hello has both a software and hardware component, and

multiple companies manufacture compatible hardware, e.g.,

attachable infrared cameras or fingerprint sensors, to enable

the Windows Hello features on older devices.

      29.   In my training and experience, users of electronic

devices often enable the aforementioned biometric features

because they are considered to be a more convenient way to

unlock a device than entering a numeric or alphanumeric passcode

or password.    Moreover, in some instances, biometric features

are considered to be a more secure way to protect a device’s

contents.

      30.   I also know from my training and experience, as well

as from information found in publicly available materials

including those published by device manufacturers, that

biometric features will not unlock a device in some

circumstances even if such features have been enabled.           This can


                                    38
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 52 of 73 Page ID #:52



occur when a device has been restarted or inactive, or has not

been unlocked for a certain period of time.         For example, with

Apple’s biometric unlock features, these circumstances include

when: (1) more than 48 hours has passed since the last time the

device was unlocked; (2) the device has not been unlocked via

Touch ID or Face ID in eight hours and the passcode or password

has not been entered in the last six days; (3) the device has

been turned off or restarted; (4) the device has received a

remote lock command; (5) five unsuccessful attempts to unlock

the device via Touch ID or Face ID are made; or (6) the user has

activated “SOS” mode by rapidly clicking the right side button

five times or pressing and holding both the side button and

either volume button.     Biometric features from other brands

carry similar restrictions.      Thus, in the event law enforcement

personnel encounter a locked device equipped with biometric

features, the opportunity to unlock the device through a

biometric feature may exist for only a short time.          I do not

know the passcodes of the devices likely to be found during the

search.

      31.   In my training and experience, the person who is in

possession of a device or has the device among his or her

belongings at the time the device is found is likely a user of

the device.    However, in my training and experience, that person

may not be the only user of the device whose physical

characteristics are among those that will unlock the device via

biometric features (such as with Touch ID devices, which can be

registered with up to five fingerprints), and it is also


                                    39
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 53 of 73 Page ID #:53



possible that the person in whose possession the device is found

is not actually a user of that device at all.         Furthermore, in

my training and experience, I know that in some cases it may not

be possible to know with certainty who is the user of a given

device, such as if the device is found in a common area of a

premises without any identifying information on the exterior of

the device.    Thus, it will likely be necessary for law

enforcement to have the ability to require any individual who is

found at the SUBJECT PREMISES and reasonably believed by law

enforcement to be a user of the device to unlock the device

using biometric features in the same manner as discussed in the

following paragraph.

      32.   For these reasons, if while executing the warrant, law

enforcement personnel encounter a digital device that may be

unlocked using one of the aforementioned biometric features, the

warrant I am applying for would permit law enforcement personnel

to, with respect to every adult person who is located at the

SUBJECT PREMISES during the execution of the search and who is

reasonably believed by law enforcement to be a user of a

biometric sensor-enabled device that is (a) located at the

SUBJECT PREMISES and (b) falls within the scope of the warrant:

(1) compel the use of the person’s thumb- and/or fingerprints on

the device(s); and (2) hold the device(s) in front of the face

of the person with his or her eyes open to activate the facial-,

iris-, and/or retina-recognition feature.         With respect to

fingerprint sensor-enabled devices, although I do not know which

of the fingers are authorized to access any given device, I know


                                    40
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 54 of 73 Page ID #:54



based on my training and experience that it is common for people

to use one of their thumbs or index fingers for fingerprint

sensors; and, in any event, all that would result from

successive failed attempts is the requirement to use the

authorized passcode or password.

      33.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

///

///

///




                                    41
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 55 of 73 Page ID #:55



                             IX. CONCLUSION
      34.    Based on the foregoing, I respectfully submit that

there is probable cause to believe that MARC ANTRIM, ERIC

RODRIGUEZ, also known as “Rooster,” and others known and

unknown, engaged in a Conspiracy to Distribute Controlled

Substances, in violation of 21 U.S.C. § 846.

      35.   Furthermore, there is probable cause to believe that

the items listed in Attachment B, which constitute evidence,

fruits, and instrumentalities of violations of the Subject

Offenses, will be found at or in the SUBJECT VEHICLE, PREMISES,

and DEVICES, as described in Attachments A-1 through A-8.



                                      ANDREW TRUONG
                                      Special Agent
                                      Drug Enforcement Administration


Subscribed to and sworn before
me this ___ day of November,
2018.



UNITED STATES MAGISTRATE JUDGE




                                    42
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 56 of 73 Page ID #:56



                             ATTACHMENT A-1


VEHICLE TO BE SEARCHED
      A white 2016 Dodge RAM truck with vehicle identification

number 3C63RPGL2GG139703 and California license plate number

89372K2 (“SUBJECT VEHICLE 1”).
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 57 of 73 Page ID #:57



                             ATTACHMENT A-2


PREMISES TO BE SEARCHED
      The premises located at 1062 East Gladstone Street,

Glendora, CA 91740 (“SUBJECT PREMISES 2”).         SUBJECT PREMISES 2

is a single-story residence.       SUBJECT PREMISES 2 is located on

the south side of East Gladstone Street.         The residence has a

dark-colored roof.     The exterior of the residence is white with

a blue/gray trim.     A concrete walkway leads from the sideway to

a red or brown front door.      SUBJECT PREMISES 2 has a garage that

faces a rear alley.     SUBJECT PREMISES 2 includes any and all

vehicles, storage facilities, outbuildings, and garages within

the curtilage of the premises.
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 58 of 73 Page ID #:58



                             ATTACHMENT A-3


PREMISES TO BE SEARCHED
      The premises located at 11754 East Stockton Street,

Adelanto, CA 92301 (“SUBJECT PREMISES 3”).         SUBJECT PREMISES 3

is a single-story residence located on the north side of East

Stockton Street.     It has a tile roof, two-car garage, and white

concrete driveway leading to the garage from the street.           The

front door is on the left side of the garage, and there are

windows on each side of the front door.        SUBJECT PREMISES 3

includes any and all vehicles, storage facilities, outbuildings,

and garages within the curtilage of the premises.
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 59 of 73 Page ID #:59



                             ATTACHMENT A-4


PREMISES TO BE SEARCHED
      The premises located at 11042 Andrews Street, South El

Monte, CA 91733 (“SUBJECT PREMISES 4”).        SUBJECT PREMISES 4 is a

single-story residence located on the corner of Andrews Street

and Lexham Avenue.     The residence is brown in color with a brown

roof and black metal gate surrounding part of the property.            A

concrete driveway goes from Andrews Street to a detached two-car

garage in the rear.     SUBJECT PREMISES 4 includes any and all

vehicles, storage facilities, outbuildings, and garages within

the curtilage of the premises.
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 60 of 73 Page ID #:60



                             ATTACHMENT A-5


PREMISES TO BE SEARCHED
      An equipment bag locker bearing number “118” (“SUBJECT

PREMISES 5”) located at the Los Angeles Sheriff’s Department

Temple Station, 8838 Las Tunas Drive, Temple City, CA 91780.

SUBJECT PREMISES 5 is beige in color and approximately 2.5 feet

wide and 2.5 feet deep.      SUBJECT PREMISES 5 has the number “118”

on the door.
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 61 of 73 Page ID #:61



                             ATTACHMENT A-6


PREMISES TO BE SEARCHED
      A locker bearing number “130” (“SUBJECT PREMISES 6”)

located inside the men’s locker room at the Los Angeles

Sheriff’s Department Temple Station, 8838 Las Tunas Drive,

Temple City, CA 91780.      SUBJECT PREMISES 6 is green in color.

On the front of SUBJECT PREMISES 6 is the number “130” and a

sticker that says “Tacos Omana.”
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 62 of 73 Page ID #:62



                             ATTACHMENT A-7


DEVICES TO BE SEARCHED
      Any digital device, including but not limited to a cellular

telephone, in the possession, custody, or control of MARC

ANTRIM, date of birth 10-27-1977, at the time of his arrest.
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 63 of 73 Page ID #:63



                             ATTACHMENT A-8


DEVICES TO BE SEARCHED
      Any digital device, including but not limited to a cellular

telephone, in the possession, custody, or control of ERIC

RODRIGUEZ, also known as “Rooster,” date of birth 11-24-1985, at

the time of his arrest.
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 64 of 73 Page ID #:64



                               ATTACHMENT B


I.    ITEMS TO BE SEIZED
      1.   The items to be seized are the fruits,

instrumentalities, and evidence of violations of 21 U.S.C. § 846

(Conspiracy to Distribute and Possess with Intent to Distribute

Controlled Substances); 21 U.S.C. §§ 841(a)(1) (Distribution and

Possession with Intent to Distribute Controlled Substances); 18

U.S.C. § 924(c) (Carrying or Using a Firearm in Furtherance of a

Drug Trafficking Crime or Crime of Violence); 18 U.S.C. § 241

(Conspiracy Against Rights); 18 U.S.C. § 242 (Deprivation of

Rights Under Color of Law); 18 U.S.C. § 371 (Conspiracy); 18

U.S.C. § 666 (Federal Program Bribery); 18 U.S.C. § 1346 (Honest

Services Fraud); 18 U.S.C. § 1956 (Money Laundering); and 18

U.S.C. § 1957 (Money Laundering in Property from Specified

Unlawful Activity) (collectively, the “Subject Offenses”):

           a.    Any controlled substance, including but not

limited to marijuana;

           b.    Any items or paraphernalia used for

manufacturing, distributing, packaging, and/or weighing

controlled substances, including, but not limited to: plastic

baggies, scales, and other weighing devices;

           c.    Any items used in the packaging of currency for

consolidation and transportation, including, but not limited to:

money-counting machines, money wrappers, rubber bands, duct tape

or wrapping tape, plastic wrap, and plastic sealing machines;



                                     i

                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 65 of 73 Page ID #:65



           d.    Any records, documents, programs, applications,

or materials showing payment, receipt, concealment, transfer, or

movement of money generated from the sale or distribution of

marijuana or other controlled substances or from bribery

payments, including but not limited to: bank account records,

wire transfer records, bank statements, pay-owe sheets,

receipts, safe deposit box keys and records, money containers,

financial records, and notes, including documents written in

vague or coded language;

           e.    Any drug or money ledgers, drug distribution or

customer lists, drug supplier lists, correspondence, notations,

logs, receipts, journals, books, records, and other documents

noting the price, quantity, and/or times when controlled

substances were obtained, transferred, sold, distributed, and/or

concealed;

           f.    Jackets or other clothing with the word “sheriff”

or other law enforcement identifiers;

           g.    Law enforcement duty belt and related equipment,

including but not limited to: handcuffs, batons, flashlight,

gloves, and radio;

           h.    Records or documents purporting to be, or

relating to, search warrants;

           i.    One black safe that is approximately five feet

tall and two feet deep and has a digital combination keypad,

white lettering above the keypad, one chrome handle with

approximately three spokes, and hinges on the right side of the

safe when facing the front of the safe;


                                    ii
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 66 of 73 Page ID #:66



           j.    One black safe that is approximately five feet

tall and four feet deep and has one chrome handle with

approximately five spokes;

           k.    Any United States currency over $1,000 or bearer

instruments worth over $1,000 (including cashier’s checks and

traveler’s checks);

           l.    Any records, documents, programs, applications,

or materials reflecting the purchase or lease of real estate,

vehicles, precious metals, jewelry, or other valuable items;

           m.    Any records, documents, programs, applications,

or materials reflecting the names, addresses, telephone numbers,

or communications of members or associates involved in drug

trafficking activities or a bribery scheme, including but not

limited to: personal telephone books, address books, telephone

bills, photographs, videotapes, facsimiles, personal notes,

receipts, and documents;

           n.    Any weapons, including but not limited to:

knives, firearms (including pistols, handguns, shotguns, rifles,

assault weapons, and machine guns), magazines used to hold

ammunition, silencers, and components of firearms (including

components or tools which can be used to modify firearms or

ammunition);

           o.    Any indicia of occupancy, residency, or ownership

of the SUBJECT VEHICLE, PREMISES, and DEVICES and things

described in the warrant, including, but not limited to: forms

of personal identification, records relating to utility bills,

telephone bills, loan payment receipts, rent receipts, trust


                                    iii
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 67 of 73 Page ID #:67



deeds, lease or rental agreements, addressed envelopes, escrow

documents, keys, letters, mail, canceled mail envelopes, or

clothing;

            p.   Any documents or records referencing the rental

of trucks or other vehicles used to commit the Subject Offenses;

and

            q.   Any digital device used to facilitate the above-

listed violations and forensic copies thereof.

            r.   With respect to any digital device used to

facilitate the above-listed Subject Offenses or containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                 i.    Evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                 ii.   Evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                 iii. Evidence of the attachment of other devices;

                 iv.   Evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;


                                    iv
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 68 of 73 Page ID #:68



                 v.      Evidence of the times the device was used;

                 vi.     Passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                 vii. Applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                 viii.    Records of or information about Internet

Protocol addresses used by the device; and

                 ix.     Records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

      2.   As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

      3.   As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony


                                     v
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 69 of 73 Page ID #:69



PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICES
      4.   In searching digital devices or forensic copies

thereof, law enforcement personnel executing this search warrant

will employ the following procedure:

           a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) to an appropriate law

enforcement laboratory or similar facility to be searched at

that location.    The search team shall complete the search as

soon as is practicable but not to exceed 120 days from the date

of execution of the warrant.       The government will not search the

digital device(s) beyond this 120-day period without first

obtaining an extension of time order from the Court.

           b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                 i.    The search team may subject all of the data

contained in each digital device capable of containing any of


                                    vi
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 70 of 73 Page ID #:70



the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.     The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                 ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                 iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

           c.    If the search team, while searching a digital

device, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that device

pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime

was encountered, including how it was immediately apparent

contraband or evidence of a crime.

           d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.



                                    vii
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 71 of 73 Page ID #:71



           e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

           f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of items to be seized, the government may retain

forensic copies of the digital device but may not access data

falling outside the scope of the items to be seized (after the

time for searching the device has expired) absent further court

order.

           g.    The government may retain a digital device itself

until further order of the Court or one year after the

conclusion of the criminal investigation or case (whichever is

latest), only if the device is determined to be an

instrumentality of an offense under investigation or the

government, within 14 days following the time period authorized

by the Court for completing the search, obtains an order from

the Court authorizing retention of the device (or while an

application for such an order is pending).         Otherwise, the

government must return the device.

           h.    After the completion of the search of the digital

devices, the government shall not access digital data falling




                                   viii
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 72 of 73 Page ID #:72



outside the scope of the items to be seized absent further order

of the Court.

      5.   In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

           a.    Any digital device capable of being used to

commit, further or store evidence of the offense(s) listed

above;

           b.    Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

           c.    Any magnetic, electronic, or optical storage

device capable of storing digital data;

           d.    Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

           e.    Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

           f.    Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and




                                    ix
                                               Instrumentality Protocol
Case 2:18-mj-02960-DUTY Document 1 Filed 11/07/18 Page 73 of 73 Page ID #:73



           g.    Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.

      6.   During the execution of this search warrant, with

respect to a person who is in possession of a SUBJECT DEVICE or

any adult person who is located at the SUBJECT PREMISES during

the execution of the search and who is reasonably believed by

law enforcement to be a user of a biometric sensor-enabled

device that is located at the SUBJECT PREMISES and falls within

the scope of the warrant, the law enforcement personnel are

authorized to: (1) depress the thumb and/or fingerprints of the

person onto the fingerprint sensor of the device (only when the

device has such a sensor), and direct which specific finger(s)

and/or thumb(s) shall be depressed; and (2) hold the device in

front of the face of the person with his or her eyes open to
activate the facial-, iris-, or retina-recognition feature, in

order to gain access to the contents of any such device.

      7.   The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not
apply to any search of digital devices pursuant to any other

court order.




                                     x
                                               Instrumentality Protocol
